DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 28 December 2020 has been entered. Claims 1, 17, 19 have been amended. Claim 2, 6-8, 12-15, 18, 20, and 28 have been cancelled. No claims have been added. Claims 1, 3-5, 9-11, 16-17, 19, and 21-27 are still pending in this application, with claims 1, 16, and 17 being independent.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng (US 2017/0136953 A1).
Regarding claim 17, Tseng discloses (Figs. 1-11, and annotated Fig. 4 provided below for clarity) a planar lighting device, comprising: a substrate (32) on which a plurality of light sources (34, 36) are arranged (as shown in Fig. 2); and a lens (38) that is formed to have, on an incident surface opposing a common light emission direction of the plurality of light sources, an optical element (elements 52 having faces 54, collectively) having a plurality of first optical parts (52, as shown in Fig. 2) that include a part that tapers from a bottom face of each of the first optical parts (as shown in Fig. 2, i.e. from a bottom face of 52 towards the light sources therebelow), wherein the first optical parts are aligned in a manner that both of a ridgeline of one of the first optical parts (a ridgeline extending along the dashed line of the one of the first optical parts outlined in annotated Fig. 4 provided below, i.e. at the top of annotated Fig. 4 provided below), and a ridgeline of another of the first optical parts adjacent to the one of the first optical parts (a ridgeline extending along the dashed line of another of the first optical parts outlined in annotated Fig. 4 provided below, i.e. below the top outlined optical part of annotated Fig. 4 provided below) are in a straight line (a straight line defined by the dashed line, as shown in annotated Fig. 4 provided below), and one direction, in which the light sources being arranged in a lattice arrangement are aligned (i.e. one direction along the dashed line shown in annotated Fig. 4 provided below), coincides with one of the first straight lines in which the first optical parts are aligned (as shown in annotated Fig. 4 provided below).




Annotated Fig. 4 of Tseng.

    PNG
    media_image1.png
    848
    1496
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1, 3-5, 9-11, 16, 19, and 21-27 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record does not teach, or merely suggest, a planar lighting device, comprising: a substrate on which a plurality of light sources are arranged; a lens that is formed to have, on an incident surface opposing a common light emission direction of the plurality of light sources, an optical element having a plurality of first optical parts that include a part that tapers from a bottom face of each of the first optical parts; and a diffusion plate that diffuses light of each of the light sources, wherein the lens is arranged between and distant from each of the diffusion plate and the light source at a position in which a distance from the incident surface to the diffusion plate is longer than a distance from the incident surface to the light source, and a length between opposite sides in the bottom face of each of the first optical parts is half or shorter than a maximum width of a single light source of each of the plurality of light sources as viewed 
The prior art of record fails to teach or suggest the collective limitations of claim 1 as currently presented in their entirety. 
Claims 3-5, 9-11, 19, 21, 25, and 26 are allowable as being dependent upon allowable claim 1.
Regarding claim 16, the prior art of record does not teach, or merely suggest, a planar lighting device, comprising: a substrate on which a plurality of light sources are arranged; a lens that is formed to have, on an incident surface opposing the plurality of light sources, an optical element having a plurality of optical parts that include a part that tapers from a bottom face; and a diffusion plate that diffuses light of each of the light sources, wherein the lens is arranged between the diffusion plate and the light source and arranged at a position in which a distance from the incident surface to the diffusion plate is longer than a distance from the incident surface to the light source, and no member that performs an optical adjustment is disposed between the lens and the diffusion plate in an emission region.
The prior art of record fails to teach or suggest the collective limitations of claim 16 as currently presented in their entirety. 
Claims 22-24, and 27 are allowable as they depend upon and further limit allowable claim 16.



Response to Arguments
Applicant's arguments filed 28 December 2020 have been fully considered but they are not persuasive:
In response to Applicant’s arguments that Tseng failed to disclose individually, or suggest in combination, “…wherein the first optical parts are aligned in a manner that both of a ridgeline of one of the first optical parts and a ridgeline of another of the first optical parts adjacent to the one of the first optical parts are in a straight line, and one direction, in which the light sources being arranged in the lattice arrangement are aligned, coincides with one of the straight lines in which the first optical parts are aligned…” (pages 8-12 of the above cited remarks), the Examiner respectfully disagrees. As outlined in the rejection above, in reference to annotated Fig. 4, Tseng discloses (Figs. 1-11, and annotated Fig. 4 reproduced below for clarity)  the first optical parts are aligned in a manner that both of a ridgeline of one of the first optical parts (a ridgeline extending along the dashed line of the one of the first optical parts outlined in annotated Fig. 4 provided below, i.e. at the top of annotated Fig. 4 provided below), and a ridgeline of another of the first optical parts adjacent to the one of the first optical parts (a ridgeline extending along the dashed line of another of the first optical parts outlined in annotated Fig. 4 provided below, i.e. below the top outlined optical part of annotated Fig. 4 provided below) are in a straight line (a straight line defined by the dashed line, as shown in annotated Fig. 4 provided below), and one direction, in which the light sources being arranged in a lattice arrangement are aligned (i.e. one direction along the dashed line shown in annotated Fig. 4 provided below), coincides with one of the first straight lines in which the first optical parts are aligned (as shown in annotated Fig. 4 provided below). Therefore, Tseng discloses the claimed features. 
Annotated Fig. 4 of Tseng.

    PNG
    media_image1.png
    848
    1496
    media_image1.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.J.C/Examiner, Art Unit 2875

/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896